Exhibit 10(b)

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”) dated as of January 10, 2002,
between First Century Bankshares, Inc. (the “Company”), and Byron K. Satterfield
(the “Executive”), provides:

 

1. Employment and Term.

 

(a) The Company shall employ the Executive part-time to perform for First
Century Bank, National Association (the “Bank”) various banking services similar
and related to those he has performed heretofore with the title and duties set
forth in Section 2 below beginning on the date set forth above and continuing
through April 1, 2004, subject to Section 1(c) below (the “Term”).

 

(b) Subject to Section 1(c) below, beginning on April 2, 2004 and continuing
until April 1, 2009 (the “Consulting Period”), the Company shall retain
Executive part-time as a consultant for the Bank performing tasks as set forth
in Section 2(c) below.

 

(c) Notwithstanding the foregoing, the Term or Consulting Period shall be
immediately terminated by the first to occur of the following: (i) Executive’s
death, (ii) resignation by Executive, (iii) fraudulent or criminal conduct of a
material nature by Executive, (iv) Executive’s wilful material malfeasance or
material neglect of duties assigned by the Bank, provided such willful
malfeasance or neglect is not cured by Executive within seven (7) days after
written notice thereof by the Company, (v) Executive moving his primary domicile
outside of the Bluefield, West Virginia area (vi) failure by Executive to
support Bank’s or Company’s strategic plans or any other management policies
after such plans or policies have been approved by the Bank’s or Company’s Board
of Directors as appropriate, or (vii) the incapacity of Executive by reason of a
physical or mental condition that prevents Executive from performing his duties
as set forth herein for either (a) a period of 180 consecutive days or (b) a
total of 180 days out of any 360-day period. To the extent the parties may
disagree as to the nature and/or extent of whether Executive is incapacitated by
a physical or mental condition as set forth above, the parties shall defer to
the opinion of a physician selected by mutual agreement of the Bank and
Executive or Executive’s guardian, as the case may be.

 

(d) In the event the Term or the Consulting Period shall be terminated under
subsections (c)(ii-vi) above, no further compensation shall accrue or benefits
of any kind shall be payable to Executive hereunder except for any vested
benefits or other benefits payable to Executive under any employee benefit plan.

 

(e) Company hereby guarantees Bank’s obligations and duties under this
Agreement.



--------------------------------------------------------------------------------

2. Duties.

 

(a) During the Term, the Executive agrees to use his best efforts to serve as
Executive Vice President of Bank, Chairman of the Bank’s Trust Investment
Committee, member of the Bank’s Administrative Committee and to perform such
other reasonable duties and assignments relating to the business of the Bank as
the Bank may request, except that the Executive shall not be required to hold
any office or to perform any duties or assignments inconsistent with the
Executive’s experience and qualification.

 

(b) During the Term, the Executive shall, except during periods of illness,
devote reasonable time, attention and energies to the diligent performance of
his duties hereunder.

 

(c) During the Consulting Period, the Executive shall perform such consulting
tasks on a part-time basis relating to the business of the Bank as the Bank and
Executive agree.

 

(d) Executive may (i) invest his personal assets and provide services to other
business interests, provided they are not competitive with the Bank in its
normal trade areas, and (ii) devote such time as may be reasonably required for
him to continue to maintain his current level of participation in and for
various civic and charitable activities and organizations. Notwithstanding the
foregoing, Executive may not provide services in the Bank’s normal trade areas
to any other financial institution during the term and/or Consulting Period.
Executive acknowledges that the Bank’s business relationship with these various
civic and charitable activities and organizations is significant. Accordingly,
Executive agrees to use his reasonable best efforts in good faith and
commensurate with his fiduciary duty, to take, or cause to be taken, all
actions, and to do or cause to be done, all things necessary, proper or
desirable so as to support and promote the Bank’s continuing business
relationships.

 

3. Compensation.

 

(a) Term Compensation. The Bank shall pay to Executive as compensation for his
services during the Term hereunder an annual salary equal to his current salary
with the Bank, which annual salary shall be paid in regular installments in
accordance with the Bank’s general payroll practices, including those related to
withholding for taxes, insurance and similar items. In no event shall
Executive’s annual salary for any year be less than his annual salary in effect
for the year 2001.

 

(b) Consulting Period Compensation. During the Consulting Period, Bank shall pay
Executive compensation in the amount of $50,000 per year, payable in
substantially equal monthly installments and consistent with general payroll
practices of the Company.

 

(c) Additional Compensation in the Event of Death or Disability. In the event of
the death or disability of Executive during the Term, Executive or his estate
shall be entitled to compensation in the amount of $250,000 to be paid in five
equal annual installments of $50,000 each. In the event of the death or
disability of the Executive during the Consulting Period, Executive or his
estate shall be entitled to the difference between $250,000 and the gross amount
of compensation paid to Executive pursuant to Section 3(b) above. The first
annual installment of payments hereunder shall be due no later than six (6)
months after the date of Executive’s death or disability.

 

2



--------------------------------------------------------------------------------

(d) Withholding Taxes. The Bank may withhold from any benefits payable under
this Agreement all federal, state, city or other taxes as shall be required
pursuant to any law or governmental regulation or ruling.

 

(e) Satisfaction of Obligations Under Split Dollar Insurance Agreement.
Executive and Bank agree that Bank’s compliance with the terms of Paragraph 4 of
Exhibit A hereto and the compensation provided for in this Paragraph 3 fully
satisfy the Bank’s obligations under the Executive Split Dollar Life Agreement
and Plan.

 

4. Benefits.

 

(a) Fringe Benefits. During the Term, the Executive shall continue to receive or
participate in all “fringe benefits” and employee benefit plans, including any
retirement plans, health insurance plans and disability insurance plans, now or
hereafter provided or made available to Executive and the Bank’s executives or
management personnel generally in similar positions, subject to the terms and
conditions of such plans. In addition to any plans described in the preceding
sentence, Executive shall continue to receive the fringe benefits listed on
Exhibit A attached hereto and incorporated herein by reference, subject to the
limitations set forth therein.

 

(b) Reimbursement of Expenses. During the Term and the Consulting Period, the
Executive shall be entitled to reimbursement for all expenses, including travel,
promotion and entertainment expenses, which are reasonably incurred by the
Executive in furtherance of the Bank’s business in accordance with policies from
time to time adopted by the Bank; provided that Executive maintains records
thereof, and submits vouchers therefor, in form reasonably satisfactory to Bank.
In addition to any expenses described in the preceding sentence, during the Term
the Bank shall pay any and all expenses incurred by Executive and his spouse to
attend the annual National Trust Conference and annual West Virginia State
Banker’s Conference.

 

5. Position as Director of Bank. During the Term, the Company shall promptly
take all reasonable steps to enable Executive to continue to serve as a voting
director on the Board of Directors of the Bank and of the Company.

 

6. Office. During the Term, the Bank shall continue to provide Executive with
reasonable office space at the Bank’s offices at Bluefield, West Virginia. Bank
shall provide Executive with secretarial assistance sufficient to permit
Executive to perform his duties as set forth above during the Term.

 

7. Covenants of Executive.

 

(a) Bank Property. Upon termination of the Term or the Consulting Period,
Executive, or his guardian or estate, as the case may be, shall deliver promptly
to the Bank all records, manuals, books, blank forms,

 

3



--------------------------------------------------------------------------------

documents, letters, memoranda, notes, notebooks, reports, data, tables,
calculations or copies thereof that relate in any way to the business, products,
practices or techniques of the Bank, and all other property, trade secrets and
confidential information of the Bank, including, but not limited to, all
documents that in whole or in part contain any trade secrets or confidential
information of the Bank, which in any of these cases are in Executive’s
possession or under Executive’s control.

 

(b) Confidential Information. Except as permitted or directed by the Bank’s
Board of Directors, during the Term or at any time thereafter, Executive shall
not divulge, furnish or make accessible to anyone or use in any way (other than
in the ordinary course of the business of the Bank) any confidential or secret
knowledge or information of the Bank that Executive has acquired or become
acquainted with or will acquire or become acquainted with prior to the
termination of the period of his employment by the Bank, whether developed by
himself or by others, concerning any trade secrets, any customer or supplier
lists of the Bank or any other confidential information or secret aspects of the
business of the Bank. The foregoing obligations of confidentiality shall not
apply to any knowledge or information that is now published or which
subsequently becomes generally publicly known, other than as a direct or
indirect result of the breach of this Agreement by Executive.

 

8. Bank’s Representations. Bank hereby represents and warrants to Employee that
(i) the execution, delivery and performance of this Agreement by the Bank does
not and will not conflict with, breach, violate or cause a default under any
contract, agreement, instrument, order, judgment or decree to which the Bank is
a party or by which the Bank is bound, and (ii) upon the execution and delivery
of this Agreement by Employee, this Agreement shall be the valid and binding
obligation of the Bank, enforceable in accordance with its terms.

 

9. Miscellaneous.

 

(a) Governing Law: Venue. This Agreement shall be governed by and construed in
accordance with the laws of the State of West Virginia, without regard to choice
of law rules. Any action at law, suit in equity or judicial proceeding arising
directly, indirectly or otherwise in connection with, out of, related to or from
this Agreement, or any provision hereof, shall be litigated only in the courts
of the State of West Virginia. Each party to this Agreement hereby consents to
the jurisdiction of such courts over the subject matter hereof and waives any
right to transfer or change the venue of any litigation brought against such
party.

 

(b) Expenses. Should any party breach this Agreement, in addition to all other
remedies available at law or in equity, such party shall pay all of any other
party’s costs and expenses resulting therefrom and/or incurred in enforcing this
Agreement, including legal fees awarded by a court of competent jurisdiction.

 

(c) Binding Upon Successors. This Agreement shall be binding on the parties,
their assigns and successors in interest.

 

4



--------------------------------------------------------------------------------

(d) Entire Agreement. This instrument contains the entire Agreement of the
parties and shall supersede all prior agreements and understandings, both
written and oral, among the parties with respect to the subject matter hereof.
No modification or revocation hereof shall be effective unless in writing,
referring to this Agreement and signed by both parties hereto.

 

(e) Notices. All notices given hereunder shall be in writing and shall be sent
by registered or certified mail or delivered by hand and, if intended for the
Bank, shall be addressed to the Company at its Bluefield office at Post Office
Box 1559, Bluefield, West Virginia 24701, for the attention of R.W. “Buz”
Wilkinson. If intended for the Executive, notices shall be delivered personally
or shall be addressed (if sent by mail) to the Executive’s then current
residence address on file with the Bank, or to such other address as the
Executive directs in a notice to the Bank. All notices shall be deemed to be
given on the date received at the address of the addresses or, if delivered
personally, on the date delivered.

 

(f) Severability and Reformation. This Agreement is intended to be performed in
accordance with, and only to the extent permitted by, all applicable laws,
ordinances, rules and regulations. In the event any provision of this Agreement
shall be judged unenforceable to the full extent as written, the parties hereby
consent and agree that the scope of such clause or provision may be modified in
any enforcement proceeding to the extent necessary to permit the broadest
enforcement permitted in equity or law as most nearly effectuates the
understanding of the parties as set forth in the language herein agreed upon. If
any provision is adjudged void or unenforceable, or is modified as provided
herein, all other clauses and provisions shall, in any case, be deemed severable
and shall remain in full force and effect.

 

(g) Headings. The headings contained in this Agreement are for reference
purposes only and shall not in any way affect the meaning or interpretation of
this Agreement.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.

 

FIRST CENTURY BANKSHARES, INC.

By:

 

 

--------------------------------------------------------------------------------

Its:

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Byron K. Satterfield

 

5



--------------------------------------------------------------------------------

EXHIBIT A

 

1. Bank Car. Simultaneously with the execution of this Agreement, the Bank will
sign over the title of the automobile presently used by Executive to Executive
at a value of $14,668.28.

 

2. Dues. During the Term, the Bank shall continue to pay Executive’s dues for
the Rotary Club, the University Club, and Fincastle Country Club.

 

3. Defined Pension Benefit Plan. Executive shall continue to be eligible for and
participate in the Bank’s Defined Pension Benefit Plan, subject to the terms and
conditions of the plan. During the Term, Executive shall be allowed to work such
number of hours or time during each plan year of any employee benefit plan so as
to remain eligible to participate in the Bank’s Defined Pension Benefit Plan and
401(k) Plan.

 

4. Life Insurance. During the Term and the Consulting Period, the Bank shall
take all steps to maintain the Executive Split Dollar Life Insurance Agreement
and Plan (the “Agreement and Plan”) in compliance with the terms of the
Agreement and Plan. During the Term, Company agrees to pay a bonus to the
Executive equal to the cost of the premium for such policy as set forth on
Internal Revenue Service Table PS-58 (the “PS-58 Premium”). During the
Consulting Period, Executive shall be solely responsible for payment of the
PS-58 Premium. After the Consulting Period, the Bank shall take all steps to
maintain in force the policy(ies) of life insurance in place on the last date of
the Consulting Period so long as Executive pays the PS-58 Premium. At any time
during the Term or the Consulting Period, Executive or his designee shall have
the right to purchase the Executive Split Dollar Life Insurance Agreement and
Plan for its cash surrender value and Company shall have no further rights to
payment thereunder. Without in any way limiting the Bank’s express obligations
under this paragraph, Executive and Bank agree that it is the intent of this
paragraph that Bank shall be responsible for the administration of the Agreement
and Plan under the terms thereof. Bank’s obligation hereunder does not include
responsibility or liability for the investment performance of the Executive
Split Dollar Life Insurance policy purchased under the Agreement and Plan.

 

5. Other Benefits. During the Term, Executive shall continue to be eligible to
participate in the Bank’s 401(k) Plan and receive the benefit of matching
contributions, if any, under such Plan pursuant to the normal provisions of said
Plan.

 

6. Medical Physicals. During the Term, the Bank shall continue to provide
Executive with an annual medical physical with a doctor of his choice (less any
such expenses payable by health insurance), a free checking account at the Bank
similar to the one presently provided Executive, and a free safety deposit box
at the Bank’s branch office in Bluefield, West Virginia, identical to or similar
in quality and size to that presently provided Executive.

 

7. Participation in Flexible Spending Plan. Executive shall continue during the
Term to participate in the Flexible Spending Plan (Section 125 Plan) of Bank as
he presently does.

 

8. Health Insurance. As stated above, the Executive shall continue to be covered
under all health insurance plans of the Bank during the Term. During the
Consulting Period, Bank shall take all reasonable steps to allow Executive to
elect to participate in such health insurance coverage as is made available to
retired employees of the Bank, including but not limited to continued health
insurance and/or insurance supplemental to Medicare for Executive’s wife. In the
event that Executive dies during the Term, the Bank shall provide Executive’s
wife with coverage comparable to that available to spouses of retired employees,
under applicable terms and conditions.

 

9. Stock Option Plan. Nothing in this Agreement shall amend or modify
Executive’s rights and obligations under the Company’s Stock Option Plan and/or
the Executive’s Stock Option Agreement with the company.

 

6